
	

113 S960 RS: Syria Transition Support Act of 2013
U.S. Senate
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 147
		113th CONGRESS
		1st Session
		S. 960
		[Report No. 113–79]
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2013
			Mr. Menendez (for
			 himself, Mr. Corker,
			 Mr. Coons, and Mr. Casey) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			July 24, 2013
			Reported by Mr.
			 Menendez, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To foster stability in Syria, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Syria Transition Support Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Appropriate congressional committees
				defined.
					Sec. 3. Findings.
					Sec. 4. Sense of the
				Senate.
					Sec.
				4.5.
				Purposes of assistance.
					Sec.
				5.6. No
				authorization for the use of military force.
					TITLE I—United States strategy and congressional
				oversight
					Sec. 101. Report on United States strategy on
				Syria.
					Sec. 102. Congressional oversight of United States Government
				activities in Syria.
					TITLE II—Humanitarian assistance
					Sec. 201. Humanitarian assistance to the people of
				Syria.
					Sec. 202. Humanitarian and
				development assistance through international organizations.
					Sec. 203. Bilateral assistance
				to countries that host Syrian refugees.
					Sec.
				202.204. Sense
				of Congress.
					Sec.
				203.205.
				Report on strategy to communicate to the Syrian people about assistance
				provided by the United States Government.
					Sec. 206. No authorization for
				new humanitarian funds.
					TITLE III—Promoting an effective transition
					Sec. 301. Syria Transition Fund.
					Sec. 302. Adjusting sanctions provisions in preparation for a
				political transition.
					Sec. 303. Report on Syrian weapons stockpiles.
					Sec. 304. Pre-transition international consensus.
					Sec. 305. International
				support for a peaceful transition.
					TITLE IV—Sanctions
					Sec. 401. Definitions.
					Sec. 402. Imposition of sanctions with
				respect to selling, transferring, or transporting defense articles, defense
				services, or military training to the Assad regime of Syria.
					Sec. 403. Imposition of sanctions with
				respect to persons providing petroleum or petroleum products to the Assad
				regime of Syria.
					Sec. 402. Imposition of
				sanctions with respect to the sale, transfer, or transportation of defense
				articles, defense services, or military training to the Assad regime of
				Syria.
					Sec. 403. Imposition of
				sanctions with respect to the provision of petroleum or petroleum products to
				the Assad regime of Syria.
					Sec. 404. Sanctions described.
					Sec. 405.
				Waivers.
					Sec. 405. National security
				waiver.
					Sec. 406. Sense of Congress on sanctions.
					TITLE V—Increased support for the opposition
					Sec. 501. Lethal and increased non-lethal support for the
				vetted opposition.
					Sec. 502. Prohibition on aid to
				Free Syrian Army in event of chemical weapons use.
					Sec. 503. Prohibition on aid to
				Free Syrian Army in event of sale or illegal transfer of United States defense
				articles or services. 
				
			2.Appropriate
			 congressional committees definedIn this Act, except as specifically provided
			 in title IV of this Act, the term appropriate congressional
			 committees means the Committee on Foreign Relations of the Senate and
			 the Committee on Foreign Affairs of the House of Representatives.
		3.FindingsCongress makes the following
			 findings:
			(1)Since mass
			 peaceful demonstrations started in Syria on March 15, 2011, the Government of
			 Syria, led by Bashar al-Assad, has responded by committing human rights abuses
			 and launching a violent crackdown that has claimed an estimated 70,000 lives
			 and degenerated into a civil war.
			(2)The civil war has
			 caused a humanitarian crisis. According to the United Nations, there are more
			 than 1,400,000 Syrian refugees registered in Lebanon, Turkey, Jordan, Egypt,
			 and Iraq and more than 2,600,000 Syrians displaced within the country. More
			 than three-quarters of refugees and internally displaced persons are women and
			 children.
			(3)The refugee
			 crisis threatens the stability of the Middle East, putting immense burdens on
			 Syria’s neighbors, most notably Lebanon and Jordan, but also Turkey and
			 Iraq.
			(4)The civil war has
			 increased the danger that the Assad regime could lose control of its chemical
			 weapons stockpile, with the chemical weapons potentially falling into the hands
			 of terrorist groups like Hizballah and al Qaeda.
			(5)On April 25,
			 2013, the White House issued a letter to Congress stating that our
			 intelligence community does assess with varying degrees of confidence that the
			 Syrian regime has used chemical weapons on a small scale in Syria, specifically
			 the chemical agent Sarin.
			(6)The security
			 vacuum in Syria has created a safe haven for both Shia and Sunni extremists,
			 which could threaten the security of the United States and its partners in the
			 region.
			(7)Instability in
			 Syria has threatened Israel’s security, particularly on the shared border along
			 the Golan Heights.
			(8)A change of
			 government in Syria could be a significant blow to the Government of Iran and
			 Hizballah, which would lose a strong ally and which have also been aggressively
			 providing military and other assistance to Bashar al-Assad’s forces, including
			 through the trafficking of weapons and supplies on commercial flights
			 originating from or terminating in Iran.
			(9)The commitments
			 made by the National Coalition for Syrian Revolutionary and Opposition Forces
			 at the international meeting in Istanbul on April 20 and 21, 2013, constitute
			 an important endorsement of shared principles and objectives that should guide
			 United States Government cooperation with the National Coalition for Syrian
			 Revolutionary and Opposition Forces and affiliated forces. These principles
			 include a commitment to the territorial integrity of Syria, a rejection of
			 sectarianism and extremism, and pledges to secure chemical weapons and support
			 nonproliferation efforts.
			(10)It is vital to
			 the national security interests of the United States to ensure that the United
			 States planning and programs, specifically those conducted under the
			 authorities or funding provided in or authorized under this Act, are focused on
			 ensuring a stable and appropriate political transition in Syria and limiting
			 the threats posed by extremist groups, weapons proliferation, sectarian and
			 ethnic violence, and refugee flows in the aftermath of the current
			 conflict.
			(11)The President’s goals of
			 Assad leaving power, an end to the violence, and a negotiated political
			 settlement in Syria are prerequisites for a stable, democratic future for Syria
			 and regional peace and security, but absent decisive changes to the present
			 military balance of power on the ground in Syria, sufficient incentives do not
			 yet exist for the achievement of such goals.
			(12)The leadership of many
			 United States friends and allies, including the Prime Minister of the United
			 Kingdom, the President of France, the Prime Minister of Turkey, the King of
			 Jordan, the King of Saudi Arabia, the Crown Prince of the United Arab Emirates,
			 and the Amir of Qatar, have stated their strong support for more robust
			 international response to change the military balance of power on the ground in
			 Syria.
			(13)The President should
			 increase his consultations with Congress regarding what additional resources
			 and authorities may be necessary to support United States national security
			 interests in Syria, including the defense of United States allies and partners
			 in the Middle East.
			4.Sense of the
			 SenateIt is the sense of the
			 Senate that the United States—
			(1)strongly condemns the
			 ongoing violence and widespread human rights violations perpetrated against the
			 Syrian people by the regime of President Bashar al-Assad;
			(2)should support civilians
			 and innocent victims of the conflict in Syria, particularly women and children
			 who are displaced and vulnerable to physical and psychological
			 exploitation;
			(3)affirms the neutrality of
			 medical professionals providing humanitarian assistance and health care on a
			 non-political basis and condemns attacks against such personnel or interference
			 in the provision of medical care;
			(4)should support efforts of
			 democratically oriented political opposition groups in Syria to agree upon a
			 political transition plan that is inclusive and protects the rights of all
			 minority ethnic groups in the country;
			(5)welcomes the pledges of
			 humanitarian assistance made by the Governments of Australia, Botswana, Brazil,
			 Canada, China, India, Japan, Republic of Korea, Kuwait, Morocco, New Zealand,
			 Qatar, Saudi Arabia, Turkey, the United Arab Emirates, and members of the
			 European Union, and encourages prompt delivery of those pledges, which will
			 contribute to meeting the needs of the victims of this conflict, and encourages
			 all donors to coordinate with the United Nations;
			(6)should help ensure that,
			 once a stable transitional government is established in Syria, it is committed
			 to multiparty democracy, open and transparent governance, respect for human
			 rights and religious freedom, protection of refugees and asylees, promoting
			 peace and stability with its neighbors, enhancing the rule of law, and
			 rehabilitating and reintegrating former combatants; and
			(7)should fully implement
			 existing sanctions on Syria, including Executive Order 13606, dated April 22,
			 2012, which sanctions any individual or entity that assists or enables the
			 commission of serious human rights abuses, through computer or network
			 disruption, tracking, or monitoring, by the Government of Syria or the
			 Government of Iran.
			4.5.Purposes of
			 assistanceThe purposes of
			 assistance authorized by this Act are—
			(1)to support
			 transition from the current regime to a just and democratic state that is
			 inclusive and protects the rights of all Syrians regardless of religion,
			 ethnicity, or gender;
			(2)to assist the
			 people of Syria, especially internally displaced persons and refugees, in
			 meeting basic needs including access to food, health care, shelter, and clean
			 drinking water;
			(3)to provide
			 political and economic support to those neighboring countries who are hosting
			 refugees fleeing Syria and to international organizations that are providing
			 assistance and coordinating humanitarian relief efforts;
			(4)to oppose the
			 unlawful use of violence against civilians by all parties to the conflict in
			 Syria;
			(5)to use a broad
			 array of instruments of national power to expedite a negotiated solution to the
			 conflict in Syria, including the departure of Bashar al-Assad;
			(6)to recognize the
			 National Coalition for Syrian Revolutionary and Opposition Forces (in this Act
			 referred to as the Syrian Opposition Coalition or
			 SOC) as a legitimate representative of the Syrian people;
			(7)to engage with
			 opposition groups that reflect United States interests and values, most notably
			 the Syrian Opposition Coalition, any legitimate successor groups, including
			 appropriate subgroups within the opposition that are representative of the
			 Syrian people, as well as the broader international community, that are
			 committed to facilitating an orderly transition to a more stable democratic
			 political order, including—
				(A)protecting human
			 rights, expanding political participation, and providing religious freedom to
			 all Syrians, irrespective of religion, ethnicity, or gender;
				(B)supporting the
			 rule of law;
				(C)rejecting
			 terrorism and extremist ideologies;
				(D)subordinating the
			 military to civilian authority;
				(E)protecting the
			 Syrian population against sectarian violence and reprisals;
				(F)cooperating with
			 international counterterrorism and nonproliferation efforts, as well as securing, dismantling, and
			 eventual destruction of any inherited nuclear, chemical, or biological weapons
			 of mass destruction (WMD) or WMD-related programs;
				(G)supporting
			 regional stability and avoiding interference in the affairs of neighboring
			 countries; and
				(H)establishing a
			 strong justice system and ensuring accountability for conflict-related
			 crimes;
				(8)to promote the
			 territorial integrity of Syria and continuity of the Syrian state by supporting
			 a post-Assad government that is capable of providing security, services, and
			 political and religious rights to its people;
			(9)to provide
			 foreign assistance, defense articles, defense services, and training to
			 specific members of the Syrian Supreme Military Council, particular units of
			 the Free Syrian Army, and other Syrian entities opposed to the government of
			 Bashar al-Assad that have been properly and fully vetted and share common
			 values and interests with the United States;
			(10)to closely
			 coordinate with key partners on contingency planning, including Turkey, Jordan,
			 Israel, the Gulf Cooperation Council, and the European Union, to ensure that
			 these partners are prepared for an appropriate response to the evolving
			 situation in Syria, including being ready and capable of securing of chemical
			 or biological weapons or other proliferation emergencies, preventing the flow
			 of fighters and weapons out of Syria into neighboring countries, or taking
			 other measures against the Government of Syria, including contingency planning
			 for a no-fly zone;
			(11)to support
			 efforts to identify and document the activities of those individuals who target
			 or lead units or organizations that target civilian populations and vulnerable
			 populations, including women and children, or have engaged in otherwise
			 unlawful acts, and to ensure that they are held accountable
			 for their actions;
			 and
			(12)to ensure a stable and appropriate
			 political for
			 their actions;
			(12)to support programs that provide scholars,
			 scientists, and tertiary level students in Syria and their families, whose
			 lives, health, and freedoms are at risk as a result of their academic pursuits,
			 fellowship and scholarship opportunities at safe host universities outside
			 Syria in order to ensure that they can be an asset to the rebuilding of a
			 stable and democratic Syria;and
			(13)to ensure a stable and appropriate political
			 transition in Syria and limit the threats posed by extremist
			 groups, weapons proliferation, sectarian and ethnic violence, and refugee flows
			 in the aftermath of the current conflict.
			5.6.No
			 authorization for the use of military forceNothing in this Act shall be construed as
			 providing authorization for the use of military force by the United States
			 Armed Forces.
		IUnited States
			 strategy and congressional oversight
			101.Report on
			 United States strategy on Syria
				(a)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of State shall submit to the appropriate congressional
			 committees an unclassified report, with an classified annex, as necessary, on
			 an integrated United States Government strategy to achieve the purposes set
			 forth in section
			 45.
				(b)MetricsThe
			 strategy referenced in subsection (a) should include specific proposed actions
			 to be taken by each relevant government agency, a timeframe for beginning and
			 completing such actions, and metrics for evaluating the success of each
			 proposed action relative to the purpose of such action.
				(c)International
			 engagement strategyThe strategy referenced in subsection (a)
			 should specifically include sections describing specific United States
			 Government programs and efforts—
					(1)to establish
			 international consensus on the transition and post-transition period and
			 government in Syria;
					(2)to work with the
			 Government of Russia on the situation in Syria and the transition and
			 post-transition period and government in Syria, including how such programs can
			 leverage the shared interests of the United States and Russia in avoiding the
			 expansion of extremist ideologies and terrorist groups in Syria and the
			 region;
					(3)to work with the
			 Friends of Syria group to ensure that extremist and terrorist groups in Syria
			 are isolated and that the core of the opposition can be brought to the
			 negotiating table; and
					(4)to build an
			 international consensus to limit and, to the greatest extent possible
			 eliminate, support from the Government of Iran for the Syrian regime, including
			 a potential ban on all commercial flights between Iran and Syria.
					(d)Congressional
			 consultationThe President shall actively consult with the
			 appropriate congressional committees prior to the submission of the report
			 required under subsection (a).
				102.Congressional
			 oversight of United States Government activities in Syria
				(a)In
			 generalThe President shall keep Congress, through the
			 appropriate congressional committees, fully and currently informed of all
			 United States Government activities with respect to Syria, including activities
			 and programs conducted or funded pursuant to this Act.
				(b)ReportingThe
			 President shall provide a classified briefing not less than on a quarterly
			 basis to the appropriate congressional committees detailing all United States
			 Government activities with respect to Syria, including activities and programs
			 conducted or funded pursuant to this Act.
				IIHumanitarian
			 assistance
			201.Humanitarian
			 assistance to the people of Syria
				(a)Authority.—Notwithstanding
			 any other provision of law that restricts the provision of United States
			 economic or other non-military assistance in Syria, the President is authorized
			 to provide economic and other non-military assistance to meet humanitarian
			 needs to the people of Syria, either directly or through appropriate groups and
			 organizations pursuant to the provisions of the Foreign Assistance Act of 1961
			 (22 U.S.C. 2151 et seq.) or the Migration and Refugee Assistance Act (22 U.S.C.
			 2601 et seq.).
				(b)Rule of
			 constructionNothing in this section shall be construed to
			 authorize new or additional funding for humanitarian needs.
				202.Humanitarian and
			 development assistance through international organizationsThe President should instruct the United
			 States permanent representative or executive director, as the case may be, to
			 the United Nations voluntary agencies, including the World Food Program, the
			 United Nations Development Program, the United Nations Children’s Fund, and the
			 United Nations High Commissioner for Refugees, and other appropriate
			 international organizations such as the International Committee of the Red
			 Cross to use the voice and vote of the United States to support humanitarian
			 and development assistance for the people of Syria in order to accomplish the
			 purposes described in section 5.
			203.Bilateral assistance
			 to countries that host Syrian refugeesThe President should support bilateral
			 refugee assistance programs in countries, including Iraq, Jordan, Turkey,
			 Egypt, and Lebanon, which have experienced an influx of refugees from
			 Syria.
			202.204.Sense of
			 CongressConsistent with the
			 policy objectives described in section
			 45, it is
			 the sense of Congress that—
				(1)the United States
			 should continue to coordinate with other donor nations, the United Nations,
			 other multilateral agencies, and nongovernmental organizations to enhance the
			 effectiveness of humanitarian assistance to the people suffering as a result of
			 the crisis in Syria;
				(2)countries hosting
			 Syrian refugees should be commended for their efforts and should be encouraged
			 to maintain an open border policy for fleeing Syrians;
				(3)the United States
			 Government should continue to work with these partners to help their national
			 systems accommodate the population influx and also maintain delivery of basic
			 services to their own citizens; and
				(4)the United States
			 Government should seek to identify humanitarian assistance as originating from
			 the American people wherever possible and to the fullest extent practicable,
			 while maintaining consideration for the health and safety of the implementers
			 and recipients of that assistance and the achievement of United States policy
			 goals and the purposes set forth in section 4.
				(4)all assistance made
			 available under this section should, without restricting the ability of a
			 contractor or grantee to use its own organizational brand or logo for purposes
			 of identification (subject to such standards or regulations as the President
			 may establish), be identified as being From the American People
			 if the relevant Assistant Secretary of State, in consultation with the
			 implementing partner, determines that such identification would not—
					(A)jeopardize the safety or
			 impartiality of implementing partners that deliver the assistance;
					(B)jeopardize the health and
			 safety of the intended beneficiaries;
					(C)compromise the intrinsic
			 independence or neutrality of a program or materials where implementing partner
			 independence or neutrality is inherently important to the success of the
			 effort;
					(D)undermine United States
			 efforts to empower the democratically oriented political opposition; or
					(E)otherwise render the
			 provision of assistance impracticable.
					203.205.Report on
			 strategy to communicate to the Syrian people about assistance provided by the
			 United States Government
				(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of State shall submit to the appropriate congressional
			 committees an unclassified report with a classified annex, as necessary, on an
			 integrated United States Government strategy to ensure that the people of
			 Syria
			 peopleSyria are made aware to the
			 maximum extent possible of the assistance that the United States Government
			 provides to Syrians both inside Syria and those seeking refuge in neighboring
			 countries.
				(b)ContentThe
			 report should include the following elements:
					(1)A discussion of
			 how the United States balances three imperatives of—
						(A)maximizing the
			 efficacy of aid provided to the people of Syria;
						(B)ensuring that
			 there is awareness among the people of Syria on the amount and nature of this
			 aid; and
						(C)leveraging this
			 aid to improve the credibility of the Syrian Opposition Coalition amongst the
			 people of Syria.
						(2)Methods by which
			 the United States Government and its partners plan to communicate to the people
			 of Syria what assistance the United States has provided.
					(3)A plan, with
			 specific action, timelines, and evaluation metrics for promoting awareness of
			 the United States Government’s assistance to the maximum extent possible while
			 taking into consideration and ensuring the safety of its implementing partners
			 and personnel providing that assistance and the achievement of the United
			 States policy goals and the purposes set forth in section
			 45.
					(4)An assessment of
			 the Syrian Opposition Coalition’s Assistance Coordination Unit (ACU)’s, or any
			 appropriate successor entity’s, capacity to participate in the distribution of
			 assistance, and a description of steps the United States Government is taking
			 to increase their profile so as to help build their credibility among
			 Syrians.
					206.No authorization for
			 new humanitarian fundsNothing
			 in this title shall be construed to authorize new or additional funding for
			 humanitarian needs or aid to international organizations.
			IIIPromoting an
			 effective transition
			301.Syria
			 Transition Fund
				(a)Syria
			 Transition Fund
					(1)EstablishmentThere
			 is established a Syria Transition Fund (in this title referred to as the
			 Transition Fund) from which funds may be made available,
			 notwithstanding any other provision of law that restricts the provision of
			 United States economic or non-military assistance in Syria, for assistance and
			 contributions to promote security and support the objectives described in
			 section
			 45.
					(2)Obligation of
			 funds; notification
						(A)In
			 generalThe Transition Fund may rely upon the administrative
			 authorities of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), and
			 obligation of such funds may not occur until 15 days after the date on which
			 the President has provided notice of intent to obligate to the appropriate
			 congressional committees and the Committees on Appropriations of the Senate and
			 the House of Representatives.
						(B)WaiverThe
			 notification required under subparagraph (A) may be waived if failure to do so
			 would pose a substantial risk to human health or welfare, in which case
			 notification shall be provided as early as practicable, but in no event later
			 than three days after taking the action to which such notification requirement
			 was applicable in the context of the circumstances necessitating such waiver.
			 Any notification provided pursuant to such a waiver shall contain an
			 explanation of the emergency circumstances.
						(b)PurposeThe
			 purpose of the Transition Fund is to provide support in the early transition
			 period to enable an effective political transition to a more democratic and
			 inclusive political structure and provide for initiatives that will improve the
			 security of the United States, United States partners and allies, and the
			 people of Syria. The Transition Fund may be used to support programs in the
			 following areas and in priority order:
					(1)Security sector
			 supportPrograms to train, equip, and professionalize law
			 enforcement and military forces in Syria, including police and border
			 protection forces, to protect the people of Syria.
					(2)Support for
			 regional stabilityPrograms to support government agencies and
			 law enforcement and military forces in Syria, as well as those in neighboring
			 countries, to provide support to refugees from Syria, to stem the flow of
			 weapons and fighters out of Syria into other nations, and to prevent the
			 proliferation of chemical or other weapons of mass destruction, including
			 preventing such weapons from falling into the hands of al Qaeda, Hizballah, and
			 other terrorist groups.
					(3)Technical assistance
			 for phased disarmamentTechnical assistance to transitional
			 authorities to—
						(A)create special weapons
			 storage sites used to separately warehouse and catalogue vetted groups’
			 weaponry during a transition period;
						(B)repurpose weapons systems
			 for eventual new Syrian security forces; and
						(C)transition rebel groups
			 into civilian life or official membership in new forces.
						(3)(4)Transitional
			 justice and conflict resolutionPrograms to reduce the likelihood
			 of retribution or sectarian violence in the aftermath of the end of the Assad
			 regime and to promote the creation of a stable center, including improving
			 relations between the moderate Sunni, Alawite, and Christian
			 communities.
					(4)(5)Technical
			 assistance to promote democracy and building democratic
			 institutionsTechnical assistance, capacity building, and
			 training programs that—
						(A)facilitate the
			 development of an accountable, effective, and representative democratic
			 government;
						(B)protect the rule
			 of law during the
			 transition;
						(C)support the
			 development and administration of a modern justice system;
						(D)assist with the
			 development of a Syrian constitution that fosters a sense of unity and
			 contributes to national reconciliation among different components of Syrian
			 society; and
						(E)support the
			 establishment of an inclusive and transparent electoral system in Syria.
						(E)support the establishment
			 of an inclusive and transparent electoral system in Syria; and
						(F)develop the capacity of
			 democratically-oriented political parties and civil society
			 organizations.
						(5)(6)Technical
			 assistance to support economic revitalizationTechnical
			 assistance, capacity building, and training programs that support the
			 resumption of economic activity, restore access to international markets,
			 promote international investment, provide for financial transparency and fiscal
			 stability, and empower the private sector.
					(6)(7)Technical
			 assistance for basic servicesTechnical assistance, capacity
			 building, and training programs to provide basic civil government services to
			 the people of Syria.
					(7)(8)Collection of
			 evidence on unlawful activities targeting civilian
			 populationsPrograms that support the collection of evidence
			 related to the activities of those individuals who target or lead units or
			 organizations that target civilian populations and vulnerable populations,
			 including women and children, or have engaged in otherwise unlawful acts, and
			 to ensure that they are held accountable for their actions.
					(9)Post-conflict
			 stabilizationHigh-level diplomacy and planning for post-conflict
			 stabilization efforts.
					(c)Authorization
			 of appropriationsIn addition to other assistance authorized
			 under law, there is authorized to be appropriated to the Transition Fund, out
			 of amounts appropriated for the support of political and economic transition in
			 the Middle East and North Africa, up to $250,000,000 annually for fiscal years
			 2013 through 2015.
				(d)Uses of funds
			 for nonproliferationNotwithstanding any other provision of law
			 that restricts the provision of United States assistance in Syria, up to
			 $100,000,000 of the funds authorized to be appropriated annually under
			 subsection (c) may also be transferred to and merged with funds made available
			 to carry out in Syria the purposes of chapter 9 of part II of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2349bb et seq.; nonproliferation and export
			 control assistance).
				(e)Transfer
			 authority
					(1)In
			 generalIn addition to other transfer authorities available to
			 the Department of State, the Department of Defense, or other United States
			 Government agencies or departments, funds available for foreign assistance or
			 funds of the Department of Defense or other United States Government agencies
			 or departments that are specifically allocated towards addressing the situation
			 in Syria may be transferred to the Transition Fund by the agencies or
			 departments to which the funds are available, subject to existing reprogramming
			 requirements and limitations, including congressional notification and approval
			 requirements. Amounts so transferred shall be merged with funds otherwise made
			 available under this section and remain available until expended for the
			 purposes specified in subsection (b).
					(2)LimitThe
			 total amount of funds made available to the Transition Fund may not exceed
			 $250,000,000 in any fiscal year.
					(3)Transfer
			 authorityFunds available to carry out assistance authorized by
			 this section may be transferred to an agency or account determined most
			 appropriate to facilitate the provision of assistance authorized by this
			 section.
					(4)Additional to
			 other authoritiesThe transfer authorities in paragraphs (1) and
			 (3) are in addition to any other transfer authority available to the Department
			 of State or other United States Government agencies.
					(f)Sunset
			 provisionUnless specifically renewed, the Transition Fund shall
			 terminate on September 30, 2015.
				(g)Annual
			 report
					(1)In
			 generalNot later than 180 days after the establishment of the
			 Transition Fund, and annually thereafter for the duration of the Transition
			 Fund, the Secretary of State, in collaboration with the Secretary of Defense
			 and other appropriate agencies, shall submit to the appropriate congressional
			 committees a report on United States efforts to assist the political transition
			 in Syria with a specific focus on the efforts supported by the Transition Fund.
			 The Secretary shall also provide an update briefing to the appropriate
			 congressional committees every 180 days.
					(2)ContentThe
			 report required under paragraph (1) shall include the following
			 elements:
						(A)A description of
			 the efforts undertaken and planned to be undertaken by the United States
			 Government through the Transition Fund to support the policy objectives
			 outlined in section
			 45.
						(B)A description of
			 the efforts supported by the Transition Fund to support an effective and secure
			 political transition in Syria and how those activities align with the purposes
			 described in subsection (b).
						(C)A description of the
			 efforts undertaken and planned to be undertaken by the United States
			 Government, supported by the Transition Fund, to leverage additional financial
			 assistance from the international donor community, including the Gulf states,
			 in support of political transition and rebuilding in Syria.
						(C)(D)A specific
			 accounting of all monies obligated through the Transition Fund by program and
			 project.
						(D)(E)Metrics and
			 benchmarks to make allocations from the Transition Fund and measure the
			 performance of the Transition Fund and programs funded by the Transition
			 Fund.
						(E)(F)A description of
			 efforts undertaken to coordinate with other donors and ensure that there is not
			 a duplication of efforts, including among Federal agencies.
						(3)FormThe
			 report under paragraph (1) shall be submitted in unclassified form, but may
			 include a classified annex.
					302.Adjusting
			 sanctions provisions in preparation for a political transition
				(a)Sense of
			 CongressIt is the sense of Congress that the United States
			 Government should begin a phased process to remove sanctions on Syria once the
			 Government of Syria has ceased its campaign of violence against the people of
			 Syria and a transition has begun to a representative and inclusive government
			 that is demonstrably committed to the principles set forth in subparagraphs (A)
			 through (H) of section
			 45(7) and
			 is recognized by the United States.
				(b)Amendments to
			 Syria accountability and Lebanese Sovereignty Restoration Act of
			 2003Section 5 of the Syria Accountability and Lebanese
			 Sovereignty Restoration Act of 2003 (Public Law 108–175; 22 U.S.C. 2151 note)
			 is amended—
					(1)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)by
			 inserting (A) after (1); and
							(ii)by
			 striking paragraphs (1) through (4) of subsection (d) and
			 inserting subparagraphs (A) through (D) of paragraph (1) of subsection
			 (d);
							(B)by redesignating
			 paragraphs (2) and (3) as subparagraphs (B) and (C), respectively; and
						(C)in subparagraph
			 (C), as redesignated by subparagraph (B) of this paragraph, by striking the
			 comma at the end and inserting the following: “; or
							
								(2)makes the
				determination that the Government of Syria meets the requirements described in
				paragraph (2) of such subsection and certifies such determination to Congress
				in accordance with such subsection,
								;
				and
						(2)in subsection
			 (d)—
						(A)in paragraph (1),
			 by inserting (A) after (1);
						(B)by redesignating
			 paragraphs (2), (3), and (4) as subparagraphs (B), (C), and (D), respectively;
			 and
						(C)in subparagraph
			 (D), as redesignated by subparagraph (B), by striking the period at the end and
			 inserting the following: “; or
							
								(2)(A)Bashar al-Assad is no
				longer the leader of Syria; and
									(B)the Government of Syria has ceased its
				campaign of violence against the people of Syria and begun the transition to a
				representative and inclusive government that is demonstrably committed to the
				principles of—
										(i)protecting human rights, expanding
				political participation, and providing religious freedom to all Syrians,
				irrespective of, religion, ethnicity, or gender;
										(ii)supporting the rule of law;
										(iii)rejecting terrorism and extremist
				ideologies;
										(iv)subordinating the military to
				civilian authority;
										(v)protecting the Syrian population
				against sectarian violence and reprisals;
										(vi)cooperating with international
				counterterrorism and nonproliferation efforts;
										(vii)supporting regional stability and
				avoiding interference in the affairs of neighboring countries;
										(viii)establishing a strong justice
				system and ensuring accountability for conflict-related crimes; and
										(ix)recognizing the Golan Heights
				Separation of Forces Agreement Between Israel And Syria, signed
				on May 31, 1974, and the related protocol regarding United Nations
				Disengagement Observer Force (UNDOF)
				functions.
										.
						303.Report on
			 Syrian weapons stockpiles
				(a)In
			 generalNot later than 30 days after the date of enactment of
			 this Act, the President shall submit to Congress an assessment
			 of the size and
			 security of conventional and non-conventional weapons
			 stockpiles in Syria.
				(b)ContentThe
			 report required under subsection (a) shall include the following
			 elements:
					(1)A description of
			 who has or may have access to the stockpiles.
					(2)A description of the sources and types
			 of
					(1)A description of who has
			 command and control over and access to conventional and non-conventional
			 weapons stockpiles.
					(2)A description of the use and sources and types
			 of weapons flowing from outside Syria to both government and
			 opposition forces.
					(3)A detailed plan
			 to prevent the proliferation of conventional, biological, chemical, and other
			 types of weapons in Syria.
					304.Pre-transition
			 international consensusThe
			 Secretary of State should establish international consensus on the transition
			 and post-transition period and government in Syria by—
				(1)working with the
			 government of Russia on the situation in Syria and the transition and
			 post-transition period and government in Syria, including
			 how such programs can
			 leverageleveraging the shared interests
			 of the United States and Russia in avoiding the expansion of extremist
			 ideologies and terrorist groups in Syria and the region
			 and working to end Russian
			 financial and military support for the Assad regime;
				(2)working with the
			 Friends of Syria group to ensure that extremist and terrorist groups in Syria
			 are isolated and that the core of the opposition can be brought to the
			 negotiating table; and
				(3)building an
			 international consensus to limit and, to the greatest extent possible,
			 eliminate support from the Government of Iran for the Syrian regime, including
			 a potential ban on all commercial flights between Iran and Syria.
				305.International support
			 for a peaceful transitionIt
			 is the sense of Congress that the United States Government should work with
			 international financial institutions to support the purposes described in
			 section 5.
			IVSanctions
			401.DefinitionsIn this title:
				(1)Account; correspondent
			 account; payable-through accountThe terms account,
			 correspondent account, and payable-through account
			 have the meanings given those terms in section 5318A of title 31, United States
			 Code.
				(1)(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Foreign Relations, the Committee on Finance, and the Committee on Banking,
			 Housing, and Urban Affairs of the Senate; and
					(B)the Committee on
			 Foreign Affairs, the Committee on Ways and Means, and the Committee on
			 Financial Services of the House of Representatives.
					(2)(3)Defense
			 article; defense serviceThe terms defense article
			 and defense service have the meanings given those terms in section
			 47 of the Arms Export Control Act (22 U.S.C. 2794).
				(4)Foreign financial
			 institutionThe term foreign financial institution
			 has the meaning of that term as determined by the Secretary of the Treasury
			 pursuant to section 104(i) of the Comprehensive Iran Sanctions, Accountability,
			 and Divestment Act of 2010 (22 U.S.C. 8513(i)).
				(3)(5)PersonThe
			 term person means an individual or entity.
				(4)(6)PetroleumThe
			 term petroleum includes crude oil and any mixture of hydrocarbons
			 that exists in liquid phase in natural underground reservoirs and remains
			 liquid at atmospheric pressure after passing through surface separating
			 facilities.
				(5)(7)Petroleum
			 productsThe term petroleum products includes
			 unfinished oils, liquefied petroleum gases, pentanes plus, aviation gasoline,
			 motor gasoline, naptha-type jet fuel, kerosene-type jet fuel, kerosene,
			 distillate fuel oil, residual fuel oil, petrochemical feedstocks, special
			 naphthas, lubricants, waxes, petroleum coke, asphalt, road oil, still gas, and
			 miscellaneous products obtained from the processing of crude oil (including
			 lease condensate), natural gas, and other hydrocarbon compounds.
				(6)(8)United states
			 personThe term United States person means—
					(A)a natural person
			 who is a citizen or resident of the United States or a national of the United
			 States (as defined in section 101(a) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a))); and
					(B)an entity that is
			 organized under the laws of the United States or a jurisdiction within the
			 United States.
					402.Imposition of
			 sanctions with respect to selling, transferring, or transporting defense
			 articles, defense services, or military training to the Assad regime of
			 SyriaOn or after the date
			 that is 30 days after the date of the enactment of this Act, the President may
			 impose sanctions from among the sanctions described in section 404 with respect
			 to any person that the President determines has, on or after such date of
			 enactment, knowingly participated in or facilitated a significant transaction
			 related to the sale, transfer, or transportation of defense articles, defense
			 services, or military training to the Assad regime of Syria or any successor
			 regime in Syria that the President determines is not a legitimate transitional
			 or replacement government.
			403.Imposition of
			 sanctions with respect to persons providing petroleum or petroleum products to
			 the Assad regime of SyriaOn
			 or after the date that is 30 days after the date of the enactment of this Act,
			 the President shall impose the sanction described in paragraph (5) of section
			 404 and 2 or more of the other sanctions described in that section with respect
			 to each person that the President determines has, on or after such date of
			 enactment, knowingly participated in or facilitated a significant transaction
			 related to the sale or transfer of petroleum or petroleum products to the Assad
			 regime of Syria or any successor regime in Syria that the President determines
			 is not a legitimate transitional or replacement government.
			402.Imposition of
			 sanctions with respect to the sale, transfer, or transportation of defense
			 articles, defense services, or military training to the Assad regime of
			 Syria
				(a)In
			 generalOn or after the date that is 30 days after the date of
			 the enactment of this Act, the President shall impose 2 or more of the
			 sanctions described in section 404 with respect to any person (other than a
			 foreign financial institution) that the President determines has, on or after
			 such date of enactment, knowingly participated in or facilitated a significant
			 transaction related to the sale, transfer, or transportation of defense
			 articles (including surface-to-air and surface-to-surface missile systems,
			 including any S300 system and the Yakhont system), defense services, or
			 military training to the Assad regime of Syria or any successor regime in Syria
			 that the President determines is not a legitimate transitional or replacement
			 government.
				(b)Sanctions with respect
			 to foreign financial institutionsOn or after the date that is 30
			 days after the date of the enactment of this Act, the President may prohibit
			 the opening, and prohibit or impose strict conditions on the maintaining, in
			 the United States of a correspondent account or a payable-through account by a
			 foreign financial institution that the President determines has knowingly
			 conducted, on or after such date of enactment, a significant transaction
			 related to the sale, transfer, or transportation of defense articles (including
			 surface-to-air and surface-to-surface missile systems, including any S300
			 system and the Yakhont system), defense services, or military training
			 to—
					(1)the Assad regime of Syria
			 or any successor regime in Syria that the President determines is not a
			 legitimate transitional or replacement government; or
					(2)any person added after
			 April 28, 2011, to the list of specially designated nationals and blocked
			 persons maintained by the Office of Foreign Assets Control of the Department of
			 the Treasury in connection with the conflict in Syria.
					403.Imposition of
			 sanctions with respect to the provision of petroleum or petroleum products to
			 the Assad regime of Syria
				(a)In
			 generalOn or after the date that is 30 days after the date of
			 the enactment of this Act, the President shall impose 3 or more of the
			 sanctions described in section 404 with respect to each person (other than a
			 foreign financial institution) that the President determines has, on or after
			 such date of enactment, knowingly participated in or facilitated a significant
			 transaction related to the sale or transfer of petroleum or petroleum products
			 to the Assad regime of Syria or any successor regime in Syria that the
			 President determines is not a legitimate transitional or replacement
			 government.
				(b)Sanctions with respect
			 to foreign financial institutionsOn or after the date that is 30
			 days after the date of the enactment of this Act, the President may prohibit
			 the opening, and prohibit or impose strict conditions on the maintaining, in
			 the United States of a correspondent account or a payable-through account by a
			 foreign financial institution that the President determines has knowingly
			 conducted, on or after such date of enactment, a significant transaction
			 related to the sale or transfer of petroleum or petroleum products to—
					(1)the Assad regime of Syria
			 or any successor regime in Syria that the President determines is not a
			 legitimate transitional or replacement government; or
					(2)any person added after
			 April 28, 2011, to the list of specially designated nationals and blocked
			 persons maintained by the Office of Foreign Assets Control of the Department of
			 the Treasury in connection with the conflict in Syria.
					(c)Humanitarian
			 exceptionThe President may not impose sanctions under this
			 section with respect to any person for conducting or facilitating a transaction
			 necessary to meet the humanitarian needs of the people of Syria.
				404.Sanctions
			 describedThe sanctions the
			 President may impose with respect to a person under sections 402 and 403 are
			 the following:
				(1)Export-Import
			 Bank assistanceThe President may direct the Export-Import Bank
			 of the United States not to give approval to the issuance of any guarantee,
			 insurance, extension of credit, or participation in the extension of credit in
			 connection with the export of any goods or services to the person.
				(2)Procurement
			 sanctionThe President may prohibit the United States Government
			 from procuring, or entering into any contract for the procurement of, any goods
			 or services from the person.
				(3)Arms export
			 prohibitionThe President may prohibit United States Government
			 sales to the person of any item on the United States Munitions List under
			 section 38(a)(1) of the Arms Export Control Act (22 U.S.C. 2778(a)(1)) and
			 require termination of sales to the person of any defense articles, defense
			 services, or design and construction services under that Act (22 U.S.C. 2751 et
			 seq.).
				(4)Dual-use export
			 prohibitionThe President may deny licenses and suspend existing
			 licenses for the transfer to the person of items the export of which is
			 controlled under the Export Administration Act of 1979 (50 U.S.C. App. 2401 et
			 seq.) (as in effect pursuant to the International Emergency Economic Powers Act
			 (50 U.S.C. 1701 et seq.)) or the Export Administration Regulations under
			 subchapter C of chapter VII of title 15, Code of Federal Regulations.
				(5)Blocking of
			 assetsThe President may, pursuant to such regulations as the
			 President may prescribe, block and prohibit all transactions in all property
			 and interests in property of the person if such property and interests in
			 property are in the United States, come within the United States, or are or
			 come within the possession or control of a United States person.
				(6)Visa
			 ineligibilityIn the case of a person that is an alien, the
			 President may direct the Secretary of State to deny a visa to, and the
			 Secretary of Homeland Security to exclude from the United States, the person,
			 subject to regulatory exceptions to permit the United States to comply with the
			 Agreement between the United Nations and the United States of America regarding
			 the Headquarters of the United Nations and other applicable international
			 obligations.
				405.Waivers
				(a)General waiver
			 authorityThe President may waive the application of section 402
			 or 403 to a person or category of persons for a period of 180 days, and may
			 renew the waiver for additional periods of not more than 180 days, if the
			 President determines and reports to the appropriate congressional committees
			 every 180 days that the waiver is in the vital national security interests of
			 the United States.
				(b)Waiver for
			 humanitarian needsThe President may waive the application of
			 section 403 to a person for a period of not more than 180 days, and may renew
			 the waiver for additional periods of not more than 180 days, if the President
			 determines and reports to the appropriate congressional committees every 180
			 days that the waiver is to necessary to permit the person to conduct or
			 facilitate a transaction that is necessary to meet humanitarian needs of the
			 people of Syria.
				(c)FormEach
			 report submitted under subsection (a) or (b) shall be submitted in unclassified
			 form but may include a classified annex.
				405.National security
			 waiver
				(a)In
			 generalThe President may
			 waive the application of section 402 or 403 to a person or category of persons
			 for a period of not more than 180 days, and may renew the waiver for additional
			 periods of not more than 180 days, if the President determines and reports to
			 the appropriate congressional committees every 180 days that the waiver is in
			 the vital national security interests of the United States.
				(b)FormEach
			 report submitted under subsection (a) shall be submitted in unclassified form
			 but may include a classified annex.
				406.Sense of
			 Congress on sanctionsIt is
			 the sense of Congress that the President should work closely with allies of the
			 United States to obtain broad multilateral support for countries to impose
			 sanctions that are equivalent to the sanctions set forth in this title under
			 the laws of those countries.
			VIncreased support
			 for the opposition
			501.Lethal and
			 increased non-lethal support for the vetted opposition
				(a)Authorization
			 To provide lethal and increased non-Lethal assistance to vetted elements of the
			 syrian oppositionSubject to subsection (b), the President is
			 authorized, notwithstanding any other provision of law that restricts military,
			 non-military, or economic assistance to Syria, to provide defense articles,
			 defense services, and military training to
			 specific members of the
			 Syrian Supreme Military Council, particular units of the Free
			 Syrianvetted
			 elements of the Syrian Supreme Military Council, the Free Syrian
			 Army, and other Syrian entities opposed to the government of Bashar al-Assad,
			 with funds made available for foreign assistance.
				(b)NotificationNot
			 later than 15 days before obligating funds, otherwise providing any assistance,
			 or otherwise making any commitment to provide the assistance described in
			 subsection (a), the President shall submit to the appropriate congressional
			 committees—
					(1)a certification
			 that—
						(A)assistance to any
			 individual, unit, or
			 entitiesunit or
			 entity will be provided consistent with section 620M of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2378d);
						(B)the individual to whom assistance is
			 being provided or is planned to be provided, or leader or leaders of any unit
			 or entity, including all senior members of such unit or entity, to which
			 assistance is being provided or is planned to be provided, are, based on the
			 information available to the United States
			 Government—the
			 unit or entity to which assistance is being provided or is planned to be
			 provided and the senior leaders of such unit or entity, are, based on the
			 information available to the United States Government—
							(i)not
			 an organization or person that has been designated,
			 or is affiliated with
			 anyor an
			 associated force of an organization or person that has been
			 designated, as a foreign terrorist organization pursuant to section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189) or a Specially Designated
			 Global Terrorist pursuant to Executive Order
			 13224 (66 Fed. Reg.
			 49079);
							(ii)committed to
			 rejecting terrorism and extremist ideologies;
							(iii)opposed to the carrying out of sectarian
			 violence and revenge killings;13224 (66 Fed. Reg. 49079), and has been
			 screened through all relevant terrorist databases, including the Terrorist
			 Identities Datamart Environment (TIDE);
							(ii)committed to rejecting
			 terrorism and extremist ideologies;
							(iii)opposed to the carrying
			 out of sectarian violence, revenge killings, and other abuses of the laws of
			 armed conflict, including international human rights and humanitarian law, and
			 committed to an inclusive political transition;
			 
							(iv)committed to
			 civilian rule, including subordinating the military to civilian authority, and
			 the rule of law for Syria;
							(v)committed to
			 cooperating with international counterterrorism and nonproliferation efforts;
			 and
							(vi)supporting
			 regional stability and avoiding interference in the affairs of neighboring
			 countries;
							(C)any military education and
			 training
						(C)there is significant
			 international support from key European and Middle Eastern partners for
			 providing the assistance referenced in this title, and United States efforts to
			 provide this assistance are being coordinated with these partners;
						(D)any military education and
			 training should include information and training on appropriate
			 leadership and command skills, protection of critical infrastructure,
			 observance of and respect for applicable laws of armed conflict, respect for
			 the rule of law, and the importance of civilian control of the
			 military, including the
			 capability to maintain a chain of custody of assistance being provided under
			 this section, and, when appropriate, on securing chemical
			 weapons sites and other important
			 sites;
			 and
						(D)assistance
			 providedsites;
						(E)according to chain of
			 custody criteria established and promulgated by the Department of State, the
			 unit or entity to whom assistance is being provided can maintain a reasonable
			 chain of custody of weapons consisting of a reasonable capability to document,
			 account, and physically control the transfer, custody, and disposition of
			 assistance being provided under this section; and
						(F)assistance provided under this
			 section to any specific
			 individual or entityunit or entity shall immediately
			 be terminated if the United States Government receives information that
			 indicates that the individual or
			 entityunit or
			 entity is not in compliance with the terms laid out in
			 subparagraph (B); and
						(2)a written policy
			 justification, budget, execution plan and timeline, and anticipated completion
			 date for the planned activity.
					(c)Restriction on
			 anti-Aircraft defensive systems
					(1)In
			 generalExcept as provided under paragraph (2), no anti-aircraft
			 defensive systems may be transferred as part of the assistance authorized under
			 this section.
					(2)WaiverThe
			 President may waive the restriction under paragraph (1) if—
						(A)it is in the
			 vital national security interest to do so;
						(B)the President
			 notifies Congress not later than 15 days before exercising such waiver;
						(C)not later than 15
			 days before exercising such waiver, the President transmits to the appropriate
			 congressional committees a report described in subsection
			 (e)(f),
			 together with the certification required under subsection (b)(1) specifically
			 with respect to anti-aircraft defensive systems;
						(D)the President
			 certifies that—
							(i)the
			 systems provided have been equipped with appropriate tracking, disabling, or
			 anti-tamper devices; or
							(ii)effective end
			 use monitoring, including appropriate disposition of systems, is in
			 place;
			 and
							(E)the President
			 certifies that the United States has consulted with regional allies regarding
			 the systems provided.place;
						(E)the President certifies
			 that the United States has consulted with regional allies regarding the systems
			 provided; and
						(F)the President submits a
			 strategy to implement an accelerated global program to secure or eliminate
			 stocks of anti-aircraft defense systems and related equipment and facilities
			 that pose a proliferation threat immediately after the cessation of violence.
			 
						(d)Code of
			 conductThe United States Government shall encourage any entity
			 receiving assistance pursuant to subsection (a) to commit to a code of conduct
			 that includes respect
			 for applicable laws of armed conflict, respect for the rule of law, and a
			 commitment to refrain from sectarian violence and revenge
			 killings.
				(e)Reporting
			 requirement.—In the event
			 thatincludes—
					(1)respect for applicable
			 laws of armed conflict;
					(2)respect for the rule of
			 law;
					(3)a commitment to refrain
			 from sectarian violence and revenge killings; and
					(4)a commitment to cooperate
			 with transitional authorities in the establishment of special weapons storage
			 sites and efforts to shift security functions to the transitional
			 government.
					(e)Nonproliferation of
			 weapons of mass destructionThe United States Government shall
			 encourage any entity receiving assistance pursuant to subsection (a) to commit
			 to a Syria that is free of weapons of mass destruction, including any chemical,
			 biological, or nuclear WMD-related programs.
				(f)Reporting
			 requirement.—In the event that the President exercises the
			 authority in subsection (a), the President shall submit to the appropriate
			 congressional committees every 90 days thereafter until such time as the
			 authority is no longer being exercised, a detailed report on—
					(1)the education,
			 training or assistance provided;
					(2)a rationale for why the
			 assistance is being provided;
					(2)(3)the vetting
			 conducted to satisfy the certification requirement in subsection (b)(1);
					(3)(4)steps taken to
			 encourage the development of a code of conduct outlined in subsection
			 (c)(d);
					(4)(5)an assessment of
			 the current military capacity of opposition forces receiving assistance;
					(5)(6)an assessment of
			 the ability of opposition forces inside and outside of Syrian to establish
			 military activities impacting Syria, together with a practicable timetable for
			 accomplishing these objectives;
					(6)(7)an assessment of
			 the ability of opposition groups to establish effective military control over
			 Syria;
			 andSyria;
					(7)(8)a description of
			 the financial and materiel resources currently available to opposition
			 forces.forces;
					(9)the criteria for chain of
			 custody certification and the adherence by the Syrian opposition to chain of
			 custody requirements; and
					(10)a strategy for securing
			 the lethal assistance being provided in the aftermath of the conflict.
			 
					(f)(g)Sunset
			 provisionUnless specifically renewed, the authority described in
			 subsection (a) shall terminate on September 30, 2015.
				502.Prohibition on aid to
			 Free Syrian Army in event of chemical weapons useIn the event that the United States
			 Government receives substantial evidence that any units or entities provided
			 assistance under this title have engaged in the use of chemical weapons, the
			 authority under this Act to provide assistance to those units or entities shall
			 immediately terminate.
			503.Prohibition on aid to
			 Free Syrian Army in event of sale or illegal transfer of United States defense
			 articles or servicesIn the
			 event that the United States Government receives substantial evidence that any
			 units or entities provided assistance under this title are selling or illegally
			 transferring defense articles or defense services received from the United
			 States Government, the authority under this Act to provide assistance to those
			 units or entities shall immediately terminate.
			
	
		July 24, 2013
		Reported with amendments
	
